FIFTH DIVISION
                                MCFADDEN, P. J.,
                              RAY and RICKMAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      June 13, 2018




In the Court of Appeals of Georgia
 A18A0064, A18A0065, A18A0066. BROWN v. THE STATE (three
     cases).

      MCFADDEN, Presiding Judge.

      Chadrus Brown has filed three pro se appeals challenging his convictions for

multiple sexual offenses. The evidence is sufficient to sustain those convictions.

Brown complains that his indictment was not returned in open court, but he did not

raise that argument in the trial court, so it is waived.

      Brown also contends, in multiple enumerations of error, that the trial court

lacked jurisdiction over him and was an improper venue. He contends that he is not

subject to the jurisdiction of the courts of this state for crimes he committed in this

state. In other words, Brown is — or more accurately purports to be — a “sovereign

citizen.” These arguments are entirely without merit, and we take this opportunity to
adopt federal case law directing our trial courts to summarily reject them, however

presented.

      Brown’s briefs in all three appeals fail to comply with this court’s rules.1

Among other deficiencies, the briefs do not contain succinct and accurate statements

of the proceedings below and the material facts, do not contain adequate citations to

the parts of the record or transcript essential to a consideration of the alleged errors,

do not state how each enumerated error was preserved for consideration, and do not

state the applicable standards of review. See Court of Appeals Rule 25. Brown’s “pro

se status does not excuse him from compliance with the substantive and procedural

requirements of the law, including the rules of this [c]ourt.” Clemmons v. State, 340

Ga. App. 57, 58 (1) (796 SE2d 297) (2017) (citation omitted). These rules “were

created, not to provide an obstacle, but to aid parties in presenting their arguments in

a manner most likely to be fully and efficiently comprehended by this court.” Orange

v. State of Georgia, 319 Ga. App. 516, 517 (1) (736 SE2d 477) (2013) (punctuation

omitted). “While we will nonetheless review [Brown’s] claims of error to the extent

we are able to ascertain them, he will not be granted relief should we err in construing


      1
         We note that in Case No. A18A0065, in addition to his brief, Brown has also
filed a “Motion for Post-Trial Judgment of Acquittal.” That motion is hereby denied.

                                           2
his nonconforming appellate brief[s].” Clemmons, supra. For reasons stated below,

we affirm.

      1. Facts and procedural posture.

      Construed in the light most favorable to the verdicts, see Jackson v. Virginia,

443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979), the evidence shows that Brown

sexually assaulted his minor daughter by licking her breasts and vagina, and by

inserting his penis into her mouth, vagina, and anus. The jury found Brown guilty of

rape, incest, three counts of aggravated sodomy, and child molestation. The trial court

entered judgments of conviction, imposed sentences, and denied Brown’s motion for

a new trial. He filed these separate appeals, which have been consolidated for

consideration in this opinion.

      2. Indictment.

      Brown contends that the indictment was not returned in open court. But he has

failed to point to any evidence supporting this contention or that he objected to the

indictment on this specific ground before trial. “A demurrer to the indictment, motion

to quash or plea in abatement must be entered before trial. [Brown] therefore waived

this alleged error by going to trial under the indictment without raising the objection

that the indictment was not returned in open court.” Thomas v. State, 331 Ga. App.

                                          3
641, 655-656 (4) (771 SE2d 255) (2015) (citations and punctuation omitted). Accord

Peppers v. Balkcom, 218 Ga. 749, 750-751 (2) (b) (130 SE2d 709) (1963) (defendant

waived claim that indictment was not returned in open court by failing to raise the

issue before trial).

       3. Jurisdiction and venue.

       In several different enumerations of error, Brown challenges his convictions

on the grounds that the trial court lacked subject matter and personal jurisdiction, and

was an improper venue. The challenges are without merit.

       “It is the policy of this state to exercise its jurisdiction over crime and persons

charged with the commission of crime to the fullest extent allowable under, and

consistent with, the Constitution of this state and the Constitution of the United

States.” OCGA § 17-2-1 (a). “Pursuant to this policy a person shall be subject to

prosecution in this state for a crime which he commits, while either within or outside

the state, by his own conduct . . . if . . . [t]he crime is committed either wholly or

partly within the state[.]” OCGA § 17-2-1 (b) (1). “The superior courts . . . shall have

exclusive jurisdiction over trials in felony cases[.]” Ga. Const. 1983, Art. VI, Sec. IV,

Para. I. “Generally, a criminal action must be tried in the county in which the crime

was committed, and the [s]tate may establish venue by whatever means of proof are

                                            4
available to it, including direct and circumstantial evidence.” Borders v. State, 299

Ga. App. 100 (682 SE2d 148) (2009) (citation omitted). See also Ga. Const. 1983,

Art. VI, Sec. II, Par. VI; OCGA § 17-2-2 (a).

      In this case, it is undisputed that Brown’s crimes took place in Fulton County,

Georgia, and that he was tried in Fulton County Superior Court. “Consequently,

[Brown] has failed to demonstrate that his [convictions] are void for lack of

jurisdiction [or improper venue].” Goodrum v. State, 259 Ga. App. 704 (578 SE2d

484) (2003).

      4. Sovereign citizen.

      In several enumerations alleging, among other things, bias, fraud, monopoly,

and violations of due process and equal protection, Brown makes arguments that

amount to a “sovereign citizen” claim that he is not subject to governmental

jurisdiction. He failed to cite factual support in the record for any of his claims, and

his arguments are meritless.

      Brown points, without meaningful analysis, to various provision of the United

States Constitution, the Constitution of the State of Georgia, the Declaration of

Independence, as well as decisions of the appellate courts of our sister states,



                                           5
(occasionally) of this state, and of the federal courts — including Dred Scott v.

Sandford, 60 U.S. 393 (1857).

      The state replies that the claims of “sovereign citizens” that they are beyond the

jurisdiction of the courts have no conceivable validity and should be rejected

summarily, however presented. We agree.

      “Defendants claiming to be ‘sovereign citizens’ assert that the . . . government

is illegitimate and insist that they are not subject to its jurisdiction. The defense has

no conceivable validity in American law.” United States v. Jonassen, 759 F3d 653,

657, n. 2 (7th Cir. 2014) (citation and punctuation omitted). Courts “have repeatedly

rejected [such] theories of individual sovereignty, immunity from prosecution, and

their ilk. Regardless of an individual’s claimed status of descent . . . as a ‘sovereign

citizen,’ . . . that person is not beyond the jurisdiction of the courts. These theories

should be rejected summarily, however they are presented.” United States v. Benabe,

654 F3d 753, 767 (II) (B) (1) (7th Cir. 2011) (citations and punctuation omitted).



      Judgment affirmed in all three cases. Ray and Rickman, JJ., concur.




                                           6